DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A drive control unit in claim 1, which is being interpreted as element 10 in figure 2.
An energization time correction amount calculation unit in claim 1, which is being interpreted as element 5d in figure 2 as described on pages 10-12 of the specification using the algorithm of equations 1-4.
An abnormality determination unit in claim 1, which is being interpreted as element 12 in figure 2.
A control system in claim 1, which is being interpreted as element 5 in figure 2.
A correction amount subtraction setting unit in claim 1, which is being interpreted as element 11 in figure 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 is directed to allowable subject matter under 35 U.S.C. 101 because, although the claim is somewhat directed to the abstract idea of using mathematical concepts for calculating the energization time of a fuel injector, the claim also contains significantly more than the abstract idea by performing these calculations while “injecting the fuel by executing the current-drive of the fuel injection valve”.  Therefore, a rejection under 35 U.S.C. 101 has not been made.  

The prior art does not include an energization time correction amount calculation unit that performs area correction on a current flowing through the fuel injection valve to calculate the amount, the area correction being described as calculating the energy shortage Ei which is the integrated current difference between the normal current profile PI and the actual current EI passed to the fuel injection valve. The energy shortage Ei corresponds to an area surrounded by nonlinear current curves. Thus, in order to calculate the energy shortage Ei in detail, an operation load tends to increase. Thus, the area ∆E of a trapezoid with four vertices (tin, I1), (t1, I1), (t2n, I2), (t2, 12) illustrated in FIG. 3 may be regarded as being substantially proportional to the energy shortage Ei for simple calculation.  Thus, the energization time correction amount calculation unit 5d can simply calculate the integrated current difference between the normal current profile PI from ideal arrival time tin to reach a current threshold I1 to ideal arrival time t2n to reach a current threshold 12 and the energization current EI of the fuel injection valve 2 from arrival time t1 to actually reach the current threshold I1 to arrival time t2 to actually reach the current threshold 12, that is, the area AE. The energization time correction amount calculation unit 5d calculates the energy shortage Ei by multiplying the calculated area AE by the correction coefficient α, which is previously set, as is claimed in claim 1 based on the claim interpretation under 35 U.S.C. 112(f).  

Next, the energization time correction amount calculation unit 5d calculates the peak current estimation value Ipki at a point in time when the energization instruction time Ti indicated by the energization instruction TQ elapses by calculating a current gradient from the ON timing t0 of an injection instruction signal to the arrival time t1 to reach the current threshold I1. At this time, the peak current estimation value Ipki can be calculated by adding the correction coefficient β as an intercept which takes into consideration that the energization current EI is nonlinear.  The correction coefficient β is set as an offset term for accurately estimating the peak current estimation value Ipki at application OFF timing tn of the ideal current profile PI, as is claimed in claim 1 based on the claim interpretation under 35 U.S.C. 112(f). 

Next, the energization time correction amount calculation unit 5d calculates the energization time correction amount ATi for compensating for the energy shortage Ei. Specifically, the energization time correction amount calculation unit 5d calculates the energization time correction amount ATi by dividing the calculated energy shortage Ei by the estimated peak current estimation value Ipki, as is claimed in claim 1 based on the claim interpretation under 35 U.S.C. 112(f).  

Additionally, the prior art of record fails to teach or render obvious, once an abnormality is determined by the abnormality determination unit in the energization time correction amount, stops a calculation of the energization time correction amount and using the drive control unit to directly or stepwise reduce the energization time correction amount, as is claimed in claim 1.  

Claims 2-6 are allowable based on their dependence on claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E Scharpf/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747